J-A23014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAHEED KILBER                             :
                                               :
                       Appellant               :   No. 916 EDA 2019


       Appeal from the Judgment of Sentence Entered January 18, 2019,
            in the Court of Common Pleas of Philadelphia County,
            Criminal Division at No(s): CP-51-CR-0004869-2018.


BEFORE:      KUNSELMAN, J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                       FILED: FEBRUARY 22, 2021

        Shaheed Kilber appeals from the judgment of sentence imposed

following his convictions for possession, possession with intent to deliver a

controlled substance (“PWID”), and possession of drug paraphernalia.1 Upon

review, we affirm.

        The pertinent facts are as follows. On June 5, 2018, the narcotics field

unit of the Philadelphia Police Department initiated an investigation at 2023

N. Stillman Street, and set up a controlled buy at the address.             The

surveillance officer saw Kilber come out of the house, close the door, and lock

it with a key. Sometime thereafter, the CI, with his buy money, approached

Kilber.    The two briefly talked and then went into the house.         Shortly
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   35 Pa.C.S. § § 780-113(a)(16), 780-113(a)(30), and 780-113(a)(32).
J-A23014-20



thereafter, they came out and the CI left. The CI turned over two pink packets

of cocaine to the police.

        A little later, the surveillance officer observed Kilber come to the door

and check the area. The officer saw another individual, with cash in hand,

approach Kilber at the door and talk with him. They went inside briefly. When

the individual came out, the officer saw something in his hand, which he put

in his pocket. Kilber came out of the house, locked the door with a key, and

left.

        The trial court further explained:

        On June 13, the investigation continued, where at the same
        address the police initiated another controlled buy. This time,
        [Kilber] was observed speaking to an unidentified male who went
        into the property. When he came out, this individual accepted
        money from the informant and exchanged small objects. [Kilber]
        was speaking to the informant before the other male went into the
        property and while the other male went into the property. The
        informant turned over two green tinted packets of crack cocaine.
        On June 14, the investigation resumed. [Kilber] was observed
        outside of 2023 N. Stillman Street and was arrested. The police
        executed a search warrant on that address, recovering $560 in
        currency, a knotted bag of marijuana, 16 pink tinted packets of
        crack cocaine inside of a boot, 29 green tinted packets of crack
        cocaine, 4 Oxycodone pills, new and unused packaging consistent
        with packaging controlled substances, a loaded .38 special
        handgun in a couch cushion, a loaded 9 mm handgun on a
        different side of the couch, a scale on a table, and a key which
        locked and unlocked the front door of that address, all found in a
        common area living room.

Trial Court Opinion, 1/29/20, at 2-3.

        Prior to trial, Kilber filed a motion to suppress the physical evidence

obtained pursuant to the search warrant. At the hearing, Kilber specifically


                                       -2-
J-A23014-20



argued that the search warrant was invalid because it did not indicate the

expiration date of the issuing authority’s commission. The trial court denied

this motion.

       After a bench trial, the court found Kilber guilty of possession, PWID,

and possession of drug paraphernalia.2 The court sentenced Kilber to 21 to

60 months of incarceration for his PWID conviction and no further penalty for

his others convictions.

       On appeal, Kilber raises the following two issues:

       1. Whether the [trial] court erred in denying [Kilber's] Motion to
       Suppress based upon [Kilber’s] argument that the four corners of
       that search and seizure warrant were violative of the 4th
       Amendment to the United States Constitution where the license
       or commission of the judicial officer who approved that warrant
       with affidavit number 210802 had expired or no proof was
       presented that the aforesaid commission was still valid.

       2. Whether the evidence presented by the Commonwealth was
       sufficient to convict [Kilber] of the crimes that he was found to be
       guilty of, especially whether the Commonwealth proved beyond a
       reasonable doubt that [Kilber] actually participated in the drug
       transactions that were alleged to have taken place on June 5,
       2018 and June 13, 2018, or whether [Kilber] even lived at or was
       present at 2023 N. Stillman Street, Philadelphia, Pennsylvania
       when that location was searched on or about June 14, 2018.

Kilber’s Brief at 4.

       In his first issue, Kilber claims that the trial court erred in denying his

motion to suppress evidence of the drugs and paraphernalia found at Stillman

Street pursuant to the search warrant. Kilber argues that the search warrant
____________________________________________


2 Although Kilber was charged with various firearm offenses, the trial court
found him not guilty of those charges.

                                           -3-
J-A23014-20



was invalid because it did not adequately identify the issuing authority who

executed it and included only a “vague, non-descript, unsigned reference to

[an] official.” Kilber’s Brief at 13. Additionally, Kilber briefly mentions that

the issuing authority’s commission had expired.           Id.   Upon review, we

conclude that Kilber has waived both of these arguments.

      First, we observe, as the Commonwealth argues, that Kilber did not raise

before the trial court the argument regarding the identity of the issuing

authority.    Kilber’s written suppression motion was not specific.         At the

hearing, he specifically argued that the warrant was invalid because it lacked

the expiration date of the issuing authority’s term, and consequently one could

not determine whether the issuing authority was authorized to issue it. This

was the Kilber’s only argument below; he never argued that he could not

determine the identity of the issuing authority. Kilber asserts this argument

for the first time on appeal. His failure to raise it with the trial court precludes

our review.    Issues not raised in the trial court are waived and cannot be

raised for the first time on appeal. See Pa.R.A.P. 302(a). Additionally, Kilber

did not raise this issue in his 1925(b) statement. Instead, Kilber only raised

an issue regarding the expiration date of the commission. Issues not included

in a 1925(b) are also waived. See Pa.R.A.P. 1925(b)(4).

      Moreover, Kilber did not develop the expiration date argument in his

brief on appeal. Instead, he only argued that the warrant was invalid because

the identity of the issuing authority was indeterminable. At the end of the

argument, in passing, he mentioned that the warrant was invalid because the

                                       -4-
J-A23014-20



issuing authority’s commission had expired. It is well settled that the failure

to present argument in a brief constitutes waiver of the claim on appeal. See,

e.g., Commonwealth v. Sneddon, 738 A.2d 1026, 1028–1029 (Pa. Super.

1999). “When issues are not properly raised and developed in briefs, when

the briefs are wholly inadequate to present specific issues for review, a court

will not consider the merits thereof.” Commonwealth v. Drew, 510 A.2d

1244, 1245 (Pa. Super. 1986). We therefore conclude that Kilber has waived

his first issue.

      In his second issue, Kilber challenges the sufficiency of the evidence to

sustain his convictions for PWID. In particular, he claims that the evidence

was insufficient to show that he engaged in the drug transactions. According

to Kilber, the evidence merely showed that he was present at the property.

Id. at 9, 16-17.

      In reviewing a claim based upon the sufficiency of the evidence, this

Court:

      must determine whether the evidence admitted at trial, as well as
      all reasonable inferences drawn therefrom when viewed in the
      light most favorable to the verdict winner, are sufficient to support
      all elements of the offense. Additionally, we may not reweigh the
      evidence or substitute our own judgment for that of the fact
      finder. The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011) (citations

omitted). “Because evidentiary sufficiency is a question of law, our standard




                                      -5-
J-A23014-20



of review is de novo and our scope of review is plenary.” Commonwealth v.

Diamond, 83 A.3d 119, 126 (Pa. 2013).

      To sustain a conviction for PWID, the Commonwealth must prove: 1)

the possession of the controlled substance; and 2) the intent to deliver the

controlled substance. See, e.g., Commonwealth v. Lee, 956 A.2d 1024,

1028 (Pa. Super. 2008); see also 35 P.S. 780-113(a)(30). “In determining

whether there is sufficient evidence to support a PWID conviction, all facts and

circumstances       surrounding   the   possession   are   relevant,   and   the

Commonwealth may establish the essential elements of the crime wholly by

circumstantial evidence.” Commonwealth v. Bricker, 882 A.2d 1008, 1015

(Pa. Super. 2005).

      Possession of a controlled substance can be found by “proving actual

possession, constructive possession, or joint constructive possession.”

Commonwealth v. Parrish, 191 A.3d 31, 26 (Pa. Super. 2018), appeal

denied, 202 A.3d 42 (Pa. 2019) (citation omitted). Where contraband is not

found on a defendant's person, “the Commonwealth is required to establish

that the defendant had constructive possession of the seized items to support

his convictions.”    See Commonwealth v. Brown, 48 A.3d 426, 430 (Pa.

Super. 2012). With respect to constructive possession, this Court has noted:

      Constructive possession is a legal fiction, a pragmatic construct to
      deal with the realities of criminal law enforcement. Constructive
      possession is an inference arising from a set of facts that
      possession of the contraband was more likely than not. We have
      defined constructive possession as conscious dominion. We
      subsequently defined conscious dominion as the power to control
      the contraband and the intent to exercise that control. To aid

                                        -6-
J-A23014-20


      application, we have held that constructive possession may be
      established by the totality of the circumstances.

Id. “Individually, the circumstances may not be decisive; but, in combination,

they may justify an inference that the accused had both the power to control

and the intent to exercise that control, which is required to prove constructive

possession.”    Commonwealth v. Carter, 450 A.2d 142, 147 (Pa. Super.

1982).

      The intent to deliver can be inferred from the surrounding facts and

circumstances. Commonwealth v. Kirkland, 831 A.2d 607, 611 (Pa. Super.

2003), appeal denied, 847 A.2d 1280 (2004).           “Factors to consider in

determining whether the drugs were possessed with the intent to deliver

include the particular method of packaging, the form of the drug, and the

behavior of the defendant.” Id.

      Here, the surveillance team observed Kilber at the Stillman Street

property on several occasions, where they later found drugs, cash, and drug

paraphernalia. Although a defendant’s mere presence at the scene, standing

alone, is insufficient to prove guilt, the factfinder does not have to ignore a

defendant’s presence. Commonwealth v. Vargas, 108 A.3d 858, 869 (Pa.

Super. 2014).    Indeed, presence at a scene where drugs are found is a

material and probative factor which the factfinder may consider.       See id.

Notwithstanding this, the evidence in this case established more.

      On one occasion, the surveillance officer observed a confidential

informant go to the Stillman Street property and talk with Kilber. Although



                                     -7-
J-A23014-20



Kilber and the CI went in the house, and the officer could not see them, the

CI returned with two pink tinted packets of cocaine, like those found during

the search. On that same occasion, the officer saw another individual with

cash in hand approach Kilber. After talking, they went inside; the individual

came out with an object in his hand which he put in his pocket. Before this

transaction, the officer noticed Kilber survey the neighborhood.

      On another occasion, Kilber facilitated a purchase between another man,

later identified as his brother, and a CI. The CI returned with tinted green

packets of cocaine like those found during the search.

      The evidence also showed that Kilber secured the property with a key,

which was found during the search, when he left. From this evidence, the

factfinder could infer that Kilber exercised control over both the premises and

its contents, including the drugs and paraphernalia. Control of the premises,

like an owner or lessee, is indicative of possession. See Commonwealth. v.

Samuels, 340 A.2d 880, 886 (Pa. Super. 1975). Additionally, this evidence

demonstrated that Kilber sought to protect the property and its contents by

locking the door when he left. Such behavior is indicative of possession. See

Commonwealth v. Sweitzer, 177 A.3d 253, 259 (Pa. Super. 2017).

      Thus, viewing the totality of these circumstances, the evidence was

sufficient for the trial court to find that Kilber had constructive possession of

the drugs.    Further, this evidence was sufficient to establish that Kilber

possessed the drugs with the intent to deliver. Kilber was observed engaging

in transactions in exchange for money.        Additionally, he had individually

                                      -8-
J-A23014-20



packaged drugs, drug paraphernalia, cash, and weapons consistent with drug

dealing, at the property he controlled.

      Based upon our review of the record, and viewing the evidence in the

light most favorable to the Commonwealth as verdict winner, we conclude that

there was sufficient evidence to sustain Kilber’s convictions. His second issue

merits no relief.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/22/21




                                     -9-
J-A23014-20




              - 10 -